DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/21 has been entered.
Notice of Amendment
In response to the amendment(s) filed on 12/13/21, amended claim(s) 8, 11-14, and 19-20 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 8, 10-14, 16-17, 19-20, and 22-23 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claim 8, the claim language “a battery comprising an aperture formed therein that is sized and shaped to removably receive the post and provide a frictional engagement directly between the battery and the post” appears to be new matter.  The examiner could not find these terms in the written description, and although the exact terms do not need to be used in the claims as they are used in the written description, the examiner could not find any corollaries either.  The examiner respectfully requests Applicant’s assistance in determining where support may be found.
For claim 14, the claim language “a battery comprising an aperture sized and shaped to removably receive the post and provide a frictional engagement directly between the battery and the post” appears to be new matter.  The examiner could not find these terms in the written description, and although the exact terms do not need to be used in the claims as they are used in the written description, the examiner could not find any corollaries either.  The examiner respectfully requests Applicant’s assistance in determining where support may be found.
Dependent claim(s) 10-13, 16-17, 19-20, and 22-23 fail to cure the deficiencies of independent claim(s) 8 and 14, thus claim(s) 8, 10-14, 16-17, 19-20, and 22-23 is/are rejected under 35 U.S.C. 112(a).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 11 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 11 fails to further limit claim 8 (from which it depends), because claim 8 already recites a battery.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8, 10-14, 16-17, 19-20, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,862,550 to Cook in view of U.S. Patent No. 4,271,457 to Martin.
For claim 8, Cook discloses an earring (Fig. 2) configured to (Examiner’s Note: functional language, i.e., capable of) be inserted into and worn in an artificially-created tissue cavity in tissue bounded by a first hole in the tissue and a second hole in the tissue opposite the first hole (as can be seen in Fig. 2, the dashed oval being the part of the ear that it pierced to create the artificially-created ear tissue cavity), the earring comprising:
a post (17) (Fig. 2) (col. 10, lines 31-32) sized and shaped to be inserted through the artificially-created tissue cavity (as can be seen in Fig. 2), and comprising an electronic temperature sensor (20) (Fig. 2) (col. 10, lines 43-47) configured to (Examiner’s Note: functional language, i.e., capable of) perform temperature measurements when the earring is inserted into the tissue cavity (col. 10, lines 48-52);
a tag coupled to the post (unlabeled, but as can be seen in Fig. 2) and comprising a wireless transmitter (col. 12, lines 40-49); and
a battery (24) (Fig. 1) (col. 12, lines 23-25) being (a) electrically connected to at least one of the wireless transmitter and the electronic temperature sensor when coupled to the post (col. 12, lines 50-52 and/or col. 13, lines 5-8); and
wherein the electronic temperature sensor is electrically connected to the wireless transmitter (as can be seen in Fig. 2), and the wireless transmitter is configured to wirelessly transmit results of the temperature measurements performed by the electronic temperature sensor (col. 12, lines 40-49).
Cook does not expressly disclose that the tag is a stud, and that the battery comprises an aperture formed therein that is sized and shaped to removably receive the post and provide frictional engagement directly between the battery and the post, the battery being (b) electrically disconnected from the wireless transmitter and the temperature sensor when the battery is decoupled from the post.
However, Martin teaches a stud (20) (Fig. 1) (col. 2, lines 41), and that a battery (Examiner’s Note: Fig. 5 of Applicant’s drawings show the battery 104 as being part of the backing/clip of the earring) (the battery being the entire structure rear of element 70 and above element 74/75 in Figs. 8-11 that includes, at a minimum, 57/61/82/83) (Figs. 8-11) (col. 3, line 55 – col. 4, line 13) comprises an aperture (unlabeled, but as can be seen in Figs. 8-10) formed therein that is sized and shaped to removably receive the post (i.e., 62) (Figs. 8-10) and provide frictional engagement directly between the battery and the post (as can be seen in Figs. 8-9 and 10), the battery being electrically disconnected from the wireless transmitter and the temperature sensor when the battery is decoupled from the post (col. 3, line 55 – col. 4, line 13, when the battery is taken off the post, the circuit is broken where around where elements 62/64 are located in the circuit).
It would have been obvious to a skilled artisan to modify Cook such that the tag is a stud, and that the battery comprises an aperture formed therein that is sized and shaped to removably receive the post and provide frictional engagement directly between the battery and the post, the battery being (b) electrically disconnected from the wireless transmitter and the temperature sensor when the battery is decoupled from the post, in view of the teachings of Martin, for the obvious advantage of power down the device at the same time when it is removed from the ear, so that energy is conserved when the device is not in use.  Additionally, changing the shape of Cook’s tag to be a stud is a matter of choice to a skilled artisan absent persuasive evidence that the particular configuration is significant.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
For claim 10, Cook further discloses at least one insulating component (either the elongated component that is cross-hatched to the left of where reference numeral “20” points to in Fig. 2 or the triangular/diamond shaped cross-hatched component that is right of where reference numeral “20” point in Fig. 2) configured to (Examiner’s Note: functional language, i.e., capable of) partially or completely enclose at least one of the first hole and the second hole of the ear tissue cavity (as can be seen in Fig. 2 as either of these components will press against the ear insulating it from the ambient environment).
For claim 11, Cook further discloses wherein the power source comprises at least one battery (col. 12, lines 23-25).
For claim 12, Cook further discloses a circuit configured to harvest energy from radio waves, Wi-Fi signals, or other signals (col. 12, lines 50-57).
For claim 13, Cook further discloses wherein the electronic temperature sensor is configured to measure intermittently, periodically using specified time intervals, or substantially continuously (col. 8, lines 17-24).
For claim 14, Cook discloses a device (Fig. 2) configured to (Examiner’s Note: functional language, i.e., capable of) be inserted into and worn in an artificially-created tissue cavity in a person’s body tissue (as can be seen in Fig. 2, the dashed oval being the part of the ear that it pierced to create the artificially-created ear tissue cavity), the device comprising:
a post (17) (Fig. 2) (col. 10, lines 31-32) sized and shaped to be inserted through the artificially-created tissue cavity formed in the person’s body (as can be seen in Fig. 2), and comprising an electronic temperature sensor (20) (Fig. 2) (col. 10, lines 43-47) configured to (Examiner’s Note: functional language, i.e., capable of) perform temperature measurements when the device is inserted into the body tissue cavity (col. 10, lines 48-52);
a tag coupled to the post (unlabeled, but as can be seen in Fig. 2) and comprising a wireless transmitter (col. 12, lines 40-49); and
a battery (24) (Fig. 1) (col. 12, lines 23-25) being (a) electrically connected to at least one of the wireless transmitter and the electronic temperature sensor when coupled to the post (col. 12, lines 50-52 and/or col. 13, lines 5-8); and
wherein the power source is configured to supply power to at least one of the wireless transmitter and the electronic temperature sensor via the post when the device is being worn by the person (as can be seen in Fig. 2) (col. 12, lines 50-52 and/or col. 13, lines 5-8); and
wherein the electronic temperature sensor is electrically connected to the wireless transmitter (as can be seen in Fig. 2), and the wireless transmitter is configured to wirelessly transmit results of the temperature measurements performed by the electronic temperature sensor (col. 12, lines 40-49).
Cook does not expressly disclose that the tag is a stud, and that the battery comprises an aperture sized and shaped to removably receive the post and provide frictional engagement directly between the battery and the post, the battery being (b) electrically disconnected from the wireless transmitter and the temperature sensor when the battery is decoupled from the post.
However, Martin teaches a stud (20) (Fig. 1) (col. 2, lines 41), and that a battery (Examiner’s Note: Fig. 5 of Applicant’s drawings show the battery 104 as being part of the backing/clip of the earring) (the battery being the entire rearward structure in Figs. 8-11 that includes, at a minimum, 57/61/82/83) (Figs. 8-11) (col. 3, line 55 – col. 4, line 13) comprises an aperture (unlabeled, but as can be seen in Figs. 8-10) sized and shaped to removably receive the post (i.e., 62) (Figs. 8-10) and provide frictional engagement directly between the battery and the post (as can be seen in Figs. 8-9 and 10), the battery being electrically disconnected from the wireless transmitter and the temperature sensor when the battery is decoupled from the post (col. 3, line 55 – col. 4, line 13, when the battery is taken off the post, the circuit is broken where around where elements 62/64 are located in the circuit).
It would have been obvious to a skilled artisan to modify Cook such that the tag is a stud, and that the battery comprises an aperture sized and shaped to removably receive the post and provide frictional engagement directly between the battery and the post, the battery being (b) electrically disconnected from the wireless transmitter and the temperature sensor when the battery is decoupled from the post, in view of the teachings of Martin, for the obvious advantage of power down the device at the same time when it is removed from the ear, so that energy is conserved when the device is not in use.  Additionally, changing the shape of Cook’s tag to be a stud is a matter of choice to a skilled artisan absent persuasive evidence that the particular configuration is significant.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
For claim 16, Cook further discloses at least one insulating component (either the elongated component that is cross-hatched to the left of where reference numeral “20” points to in Fig. 2 or the triangular/diamond shaped cross-hatched component that is right of where reference numeral “20” point in Fig. 2) configured to (Examiner’s Note: functional language, i.e., capable of) partially or completely enclose at least one of the first hole and the second hole of the body tissue cavity (as can be seen in Fig. 2 as either of these components will press against the ear insulating it from the ambient environment).
For claim 17, Cook further discloses wherein the device further comprises a closure (15) (Fig. 2).
For claim 19, Cook further discloses a circuit configured to harvest energy from radio waves, Wi-Fi signals, or other signals (col. 12, lines 50-57).
For claim 20, Cook further discloses wherein the electronic temperature sensor is configured to measure a temperature intermittently, periodically using specified time intervals, or substantially continuously (col. 8, lines 17-24).
For claim 22, Cook further discloses an insulating component (15) (Fig. 2) removable disposed on the post (as can be seen in Fig. 2) (col. 10, lines 31-37) and configured to (Examiner’s Note: functional language, i.e., capable of) facilitate control of temperature within the aperture formed in the body of the individual (col. 10, lines 31-37).
For claim 23, Cook further discloses an insulating component (15) (Fig. 2) comprising an aperture sized and shaped to removably received the post (as can be seen in Fig. 2), and configured to be retained on the post or stud or the battery when the device is being worn by the individual (col. 10, lines 31-37).
Response to Arguments
Applicant’s arguments have been considered but are moot because a new ground of rejection has been necessitated by Applicant’s amendments made in the response filed 12/13/21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791